Case 9:20-cr-80074-RAR Document 12 Entered on FLSD Docket 12/14/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO.: 20-CR-80074-RAR

  UNITED STATES OF AMERICA,

          Plaintiff,
  vs.

  HANNAH EILEEN ROEMHILD,

        Defendant.
  ___________________________________/

                NOTICE OF INTENT TO RELY UPON DEFENSE OF INSANITY

          PLEASE TAKE NOTICE that attorneys, Christopher A. Haddad and David Roth,

  respectfully, hereby give Notice of Intent to Rely upon Defense of Insanity pursuant to Rule

  12.2.

          Federal Rule of Criminal Procedure 12.2 states:

          (a)     Notice of an Insanity Defense. A Defendant who intends to assert a defense of

  insanity at the time of the alleged offense must so notify an attorney for the government in

  writing within the time provided for filing a pre-trial motion, or at any later time the court sets,

  and file a copy of the notice with the clerk. A Defendant who fails to do so cannot rely on an

  insanity defense. The court may, for good cause, allow the Defendant to file the notice late,

  grant additional trial preparation time, or make other appropriate orders.

          (b)     A Notice of Expert Evidence of a Mental Condition. If a Defendant intends to

  introduce expert evidence relating to a mental disease or defect or any other mental condition of

  the Defendant bearing on either

                  (1)    the issue of guilt or

                  (2)    the issue of punishment in a capital case, the Defendant must – within the
Case 9:20-cr-80074-RAR Document 12 Entered on FLSD Docket 12/14/2020 Page 2 of 3




          time provided for filing a pre-trial motion or at any later time the court sets – notify an

          attorney for the government in writing of this intention and file a copy of the notice with

          the clerk. The court may, for good cause, allow the Defendant to file the notice late,

          grant the parties additional trial preparation time, or make other appropriate Orders.

          (c)    Mental Examination.

                 (1)     Authority to Order an Examination; Procedures.

                         (A)     The court may order the Defendant to submit to a competency

                 examination under 18 U.S.C. § 4241.

                         (B)     If the Defendant provides Notice under Rule 12.2(a), the court

                 must, on the Government’s motion, order the Defendant to be examined under

                 18 U.S.C. § 4242. If the Defendant provides Notice under Rule 12.2(b), the court

                 may, upon the Government’s motion, order the Defendant to be examined under

                 procedures ordered by the court.

          Accordingly, the Defendant respectfully submits her Notice of Intent to Rely Upon

  Defense of Insanity. This Notice is meant to provide Notice to the Government and to the Court

  that the defense intends to introduce evidence showing that Ms. Roemhild, at the time of the

  commission of the acts constituting the charged offenses, was suffering from a severe mental

  disease or defect rendering her unable to appreciate the nature and quality or the wrongfulness of

  her acts.

          WE HEREBY CERTIFY that on December 14, 2020, we electronically filed the

  foregoing document with the Clerk of Court using CM/ECF. We also certify that the foregoing

  document is being served this day on all counsel of record via transmission generated by

  CM/ECF.
Case 9:20-cr-80074-RAR Document 12 Entered on FLSD Docket 12/14/2020 Page 3 of 3




                                     Respectfully submitted,

                                     DAVID ROTH
                                     Attorney for Defendant
                                     droth@rothduncan.com
                                     515 N. Flagler Drive, Suite 325
                                     West Palm Beach, FL 33401
                                     (561) 655-5529

                                     By: /s/ David Roth
                                            DAVID ROTH
                                            Florida Bar No.: 116023

                                     CHRISTOPHER A. HADDAD
                                     Attorney for Defendant
                                     chris@chrishaddad.com
                                     7301 S. Dixie Highway, Unit B
                                     West Palm Beach, FL 33405
                                     (561) 832-1126

                                     BY: /s/ Christopher A. Haddad
                                             CHRISTOPHER A. HADDAD
                                             Florida Bar No.: 0879592
